Blood wobte:, J.
1. No error was committed when the motion to continue was overruled.
2. Each ground of a motion for a new trial should be complete and understandable within itself; should of itself show error. Neither of the grounds of the motion based on the admission of evidence does this. There was no error in refusing a new trial on 'either of the grounds of the motion complaining of the admission of evidence.
3. There is ample evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.